Exhibit 10.43

PRIVILEGED AND CONFIDENTIAL

MONITORING AND REPORTING AGREEMENT

This MONITORING AND REPORTING AGREEMENT, dated as of March 31, 2010 (this
“Agreement”) is entered into by and among Primerica Life Insurance Company of
Canada, a life insurance company incorporated under the Insurance Companies Act
(Canada) (“PLICC”) and Financial Reassurance Company 2010 Ltd, a reinsurance
company incorporated in Bermuda and registered as an insurer pursuant to the
Insurance Act 1978 of Bermuda (“FRAC”).

WHEREAS, as of the date hereof, PLICC and FRAC have entered into certain
agreements, including that certain Coinsurance Agreement (the “Coinsurance
Agreement”);

WHEREAS, pursuant to such Coinsurance Agreement, PLICC, as the ceding company,
has agreed to cede to FRAC, and FRAC, as the reinsurer, has agreed to assume
from PLICC, certain liabilities relating to the term life insurance policies
being reinsured thereunder;

WHEREAS, the parties hereto recognize that, as an 80% quota share reinsurer,
FRAC has a substantial economic stake in the management and administration of
the Reinsured Policies and Covered Liabilities (as such terms are defined in the
Coinsurance Agreement); and

WHEREAS, the parties agree that PLICC should have flexibility with respect to
the management, administration and financial performance of the Reinsured
Policies and Covered Liabilities in accordance with the Coinsurance Agreement;

WHEREAS, the parties have nevertheless agreed that FRAC shall have the right to
monitor the management, administration and financial performance of the
Reinsured Policies in accordance with this Agreement;

NOW THEREFORE, in consideration of the respective covenants, agreements,
representations and warranties of the parties herein contained in the
Coinsurance Agreement and for other good and valuable consideration (the receipt
and sufficiency of which are hereby acknowledged by each of the parties), the
parties agree as follows:

ARTICLE I

MONITOR

Section 1.1    For so long as Citigroup Inc. or any of its affiliates
(“Citigroup”) remains the ultimate controlling company of FRAC, PLICC shall
allow FRAC and any reasonable number of counsel, financial advisors,
accountants, actuaries and other representatives of FRAC, reasonable access,
upon reasonable advance notice and during normal business hours to the
facilities, documents, information, auditors, actuaries, outside advisors and
relevant personnel of PLICC related to the management, administration and
financial performance of the Reinsured Policies and Covered Liabilities. Such
individual (or individuals) representing FRAC shall be referred to herein as a
“Monitor”. FRAC shall ensure that a Monitor, in performing his or her duties,
shall not disrupt the normal operations of PLICC in any material respect.
Notwithstanding the foregoing or any other provision of this Agreement, PLICC
shall not be obligated to provide such access to any facilities, documents,
information, auditors, actuaries,



--------------------------------------------------------------------------------

outside advisors and relevant personnel of PLICC to the extent that doing so
would violate applicable law or jeopardize the protection of an attorney-client
privilege; provided that, in either circumstance, the parties will cooperate in
good faith to determine a manner in which information can be shared so as to not
violate applicable law or jeopardize the protection of an attorney-client
privilege, as applicable.

Section 1.2    All costs and expenses associated with the Monitor or the
activities of the Monitor shall be borne by FRAC; provided, however, FRAC shall
only reimburse PLICC for any reasonable out-of-pocket costs that PLICC incurs in
providing assistance to the Monitor in connection with this Agreement.

Section 1.3    Subject to the provisions of Section 2.1, PLICC shall use
reasonable best efforts to assist and cooperate with the Monitor in providing
access to the relevant experience data, books, records, documents, information
and relevant personnel of PLICC related to the Reinsured Policies and Covered
Liabilities.

ARTICLE II

ACCESS

Section 2.1    In no event shall any Monitor have access to any portion of
PLICC’s Network; provided, however, this Section 2.1 shall not be construed in
any way whatsoever to (i) supersede the rights of the parties pursuant to the
access to books and records provisions contained within Article XII of each of
the Coinsurance Agreement or (ii) limit the Monitor’s access in any way
whatsoever to the data in the Network. “Network” shall mean PLICC’s information
technology systems (or such systems of a third party operated on behalf of
PLICC), including all data they contain and all computer software and hardware
related to the Reinsured Policies and Covered Liabilities.

Section 2.2    When a Monitor is at PLICC’s facilities, he or she shall comply
with all generally applicable policies, procedures and regulations of PLICC, to
the extent that such polices, procedures and regulations have been disclosed to
FRAC or such Monitor.

Section 2.3    When any Monitor enters or is within PLICC’s premises, such
Monitor must establish his or her identity to the satisfaction of security
personnel and comply with all security directions given by them, including
directions to display any identification cards provided by PLICC.

ARTICLE III

FINANCIAL AND MONITORING REPORTS

Section 3.1    For so long as Citigroup remains the ultimate controlling company
of PLICC and FRAC, PLICC will provide FRAC with an accurate and complete copy of
the Monthly Account Balance Report (as defined in the Coinsurance Agreement) no
later than the third (3rd) business day following the last calendar day of each
month, and such other information as may be necessary, in order for each party
hereto to record the monthly financial results of the Coinsurance Agreement
within the same financial reporting period.



--------------------------------------------------------------------------------

Section 3.2    For so long as Citigroup remains the ultimate controlling company
of FRAC, within twenty (20) business days after the end of each calendar month
PLICC shall provide FRAC with the reports specified on Schedule A attached
hereto (unless otherwise provided pursuant to the terms of the Coinsurance
Agreement with respect to any EOT reports listed in Schedule A), in each case in
such format as utilized by PLICC at such time.

Section 3.3    For so long as Citigroup remains the ultimate controlling company
of FRAC, within twenty (20) business days after the end of each calendar
quarter, PLICC shall provide FRAC accurate and complete copies of the following:
(i) the Quarterly Lapse Report and (ii) the Quarterly Mortality Report, in each
case in such format as utilized by PLICC at such time.

Section 3.4    For so long as Citigroup remains the ultimate controlling company
of FRAC, within twenty (20) business days after the end of each semi-annual
period, beginning with June 30, 2010, PLICC shall provide FRAC accurate and
complete copies of the following: (i) the Cancellation Service Complaints
Summary Report and (ii) the Complaints Written Report, in each case in such
format as utilized by PLICC at such time.

Section 3.5    For so long as Citigroup remains the ultimate controlling company
of FRAC, in addition to the reports described in Sections 3.1, 3.2 and 3.3
hereto, the parties hereto agree that PLICC shall provide FRAC copies of any
other reports that are produced by PLICC or may reasonably be produced by PLICC
relating to the Reinsured Policies and/or Covered Liabilities which FRAC, in its
reasonable discretion, determines are reasonably necessary for its review.

ARTICLE IV

CONFIDENTIALITY

Section 4.1    In performing its monitoring rights under this Agreement, FRAC
will comply (and will cause all Monitors to comply) with the terms and
conditions of Section 21.10 of the Coinsurance Agreement regarding Confidential
Information (as defined therein).

ARTICLE V

TERMINATION

Section 5.1    This Agreement shall remain in effect until the earlier to occur
of (i) the termination of the Coinsurance Agreement, or (ii) Citigroup no longer
being the ultimate controlling company of FRAC.

ARTICLE VI

MISCELLANEOUS

Section 6.1    FRAC shall indemnify and hold PLICC, its affiliates and their
directors, officers, employees and successors (the “PLICC Indemnified Party”)
harmless against any damages, costs and out-of-pocket expenses (including
reasonable attorneys’ fees) arising from or in connection with (a) FRAC’s or any
Monitor’s breach of its confidentiality obligations



--------------------------------------------------------------------------------

hereunder, (b) FRAC’s or any Monitor’s violation of applicable law in connection
with this Agreement, or the information or access provided pursuant to this
Agreement, (c) any negligent or intentional misconduct of FRAC or any Monitor in
connection with any monitoring permitted or access provided under this Agreement
or (d) injury to or death of any person, or loss of or damage to tangible
property, to the extent caused by the FRAC or any Monitor.

Section 6.2    This Agreement shall bind and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns.
This Agreement may not be assigned by the parties hereto without the requirement
of the consent of the other party, which consent shall not be unreasonably
withheld, delayed or conditioned.

Section 6.3    This Agreement shall be governed by and construed in accordance
with the laws of the Province of Ontario and the federal laws of Canada, without
regard to the choice of law principles thereof.

Section 6.4    This Agreement may not be amended without the prior written
consent of all parties hereto. This Agreement may be executed in one or more
counterparts, each of which together shall be deemed an original, but all of
which together shall constitute one and the same instrument.

[Remainder of page intentionally blank]



--------------------------------------------------------------------------------

This MONITORING AND REPORTING AGREEMENT is executed by the parties duly
authorized officers on the dates indicated below with an effective date of
March 31, 2010.

 

FINANCIAL REASSURANCE COMPANY 2010 LTD By:   /s/ Reza Shah   Name:   Reza Shah  
Title:   President PRIMERICA LIFE INSURANCE COMPANY OF CANADA By:   /s/ John A.
Adams   Name:   John A. Adams   Title:   EVP and CEO